NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0310-19T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

FRANK J. STILLO,

     Defendant-Appellant.
_______________________

                   Submitted January 19, 2021 – Decided February 5, 2021

                   Before Judges Fasciale and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Warren County, Indictment No. 10-05-0135.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Al Glimis, Designated Counsel, on the
                   brief).

                   James L. Pfeiffer, Warren County Prosecutor, attorney
                   for respondent (Dit Mosco, Assistant Prosecutor, of
                   counsel and on the brief).

PER CURIAM
      Defendant appeals from an August 17, 2019 order denying his petition for

post-conviction relief (PCR) without a hearing. Defendant argues that the

sentencing judge erred in finding aggravating factor five, N.J.S.A. 2C:44-1(a)(5)

("[t]here is a substantial likelihood that the defendant is involved in organized

criminal activity"), and that his trial counsel rendered ineffective assistance of

counsel by lying to defendant regarding whether the sentencing judge would

consider aggravating factor five, thereby preventing his admission into the

Intensive Supervision Program (ISP). Additionally, defendant argues tha t the

matter should be remanded for an amended judgment of conviction as to count

ninety-seven.

      In May 2010, a Warren County grand jury indicted defendant with 179

charges of various drug law violations. In July 2015, defendant pled guilty to

thirty-six counts of the indictment. The sentencing judge dismissed the

remaining counts.     The sentencing judge found three aggravating factors,

including aggravating factor five, and no mitigating factors. He sentenced

defendant to a ten-year prison term. As per the plea agreement, the sentencing

judge explained to defendant that he would not recommend him for the ISP or

drug court.




                                                                          A-0310-19T4
                                        2
      Defendant appealed, arguing that the sentence was excessive. In February

2016, this court heard argument and upheld the convictions. In June 2016,

defendant filed a petition for PCR. The PCR judge denied defendant's petition

without an evidentiary hearing and entered the order under review.

      On appeal, defendant raises the following arguments for this court's

consideration:

            POINT I

            THE [PCR JUDGE] ERRED IN DENYING THE
            DEFENDANT'S PETITION FOR [PCR] WITHOUT
            AFFORDING HIM AN EVIDENTIARY HEARING
            TO FULLY ADDRESS HIS CONTENTION THAT HE
            FAILED TO RECEIVE ADEQUATE LEGAL
            REPRESENTATION AT THE TRIAL LEVEL.

                  A. The Prevailing Legal Principles Regarding
                     Claims of Ineffective Assistance of Counsel,
                     Evidentiary Hearings and Petitions for [PCR.]

                  B. Defendant Established a Prima Facie Case of
                     Ineffective Assistance of Counsel Since Trial
                     Counsel Misled Defendant as to Whether
                     Aggravating Factor Five Would Apply to His
                     Case and Thereby Render Him Ineligible for
                     [ISP].

            POINT II

            THE MATTER SHOULD BE REMANDED FOR AN
            AMENDED    JUDGMENT    OF  CONVICTION
            VACATING THE CONVICTION ON COUNT
            [NINETY-SEVEN] SINCE NO FACTUAL BASIS

                                                                      A-0310-19T4
                                      3
            WAS ENTERED FOR THAT COUNT OF THE
            INDICTMENT.

We agree that defendant failed to establish a prima facie case of ineffective

assistance of counsel and was therefore not entitled to an evidentiary hearing.

Because the State has consented to a remand to amend the judgment of

conviction to vacate the conviction and fines relating to count ninety-seven, we

affirm in part and remand in part for that purpose.

      When a PCR judge does not hold an evidentiary hearing, this court's

standard of review is de novo as to both the factual inferences drawn by the PCR

judge from the record and the judge's legal conclusions. State v. Blake, 444 N.J.

Super. 285, 294 (App. Div. 2016).

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must satisfy the two-pronged test enumerated in Strickland v.

Washington, 466 U.S. 668, 687 (1984), which our Supreme Court adopted in

State v. Fritz, 105 N.J. 42, 58 (1987). To meet the first Strickland/Fritz prong,

a defendant must establish that his counsel "made errors so serious that counsel

was not functioning as the 'counsel' guaranteed the defendant by the Sixth

Amendment." 466 U.S. at 687.      The defendant must rebut the "strong

presumption that counsel's conduct [fell] within the wide range of reasonable

professional assistance[.]" Id. at 689. Thus, this court must consider whether

                                                                         A-0310-19T4
                                       4
counsel's performance fell below an object standard of reasonableness. Id. at

688.

       To satisfy the second Strickland/Fritz prong, a defendant must show "that

counsel's errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable." Id. at 687. A defendant must establish "a reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Id. at 694. "[I]f counsel's

performance has been so deficient as to create a reasonable probability that these

deficiencies materially contributed to defendant's conviction, the constitutional

right will have been violated." Fritz, 105 N.J. at 58. Both the United States

Supreme Court and the New Jersey Supreme Court have extended the

Strickland/Fritz test to challenges of guilty pleas based on ineffective assistance

of counsel. Lafler v. Cooper, 566 U.S. 156, 162-63 (2012); Missouri v. Frye,

566 U.S. 134, 140 (2012); State v. DiFrisco, 137 N.J. 434, 456-57 (1994).

Defendant must demonstrate with "reasonable probability" that the result would

have been different had he received proper advice from his attorney. Lafler, 566
U.S. at 163 (quoting Strickland, 466 U.S. at 694).




                                                                             A-0310-19T4
                                         5
      A defendant is only entitled to an evidentiary hearing when he "'has

presented a prima facie [claim] in support of [PCR],'" meaning that a defendant

must demonstrate "a reasonable likelihood that his . . . claim will ultimately

succeed on the merits." State v. Marshall, 148 N.J. 89, 158 (1997) (quoting

State v. Preciose, 129 N.J. 451, 463 (1992)). A defendant must "do more than

make bald assertions that he was denied the effective assistance of counsel" to

establish a prima facie claim entitling him to an evidentiary hearing. State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). A defendant bears the

burden of establishing a prima facie claim. State v. Gaitan, 209 N.J. 339, 350

(2012). We "view the facts in the light most favorable to a defendant to

determine whether a defendant has established a prima facie claim." Preciose,
129 N.J. at 463-64.

      "Rule 3:22-10 recognizes judicial discretion to conduct [evidentiary]

hearings." Id. at 462. "A defendant's claim of ineffective assistance of trial and

appellate counsel is more likely to require an evidentiary hearing because the

facts often lie outside the trial record and because the attorney's testimony may

be required." Ibid.

      Defendant argues he received ineffective assistance because his trial

counsel told him that he would be eligible for ISP as part of his plea agreement


                                                                          A-0310-19T4
                                        6
but was ultimately denied admission. He certified that his trial counsel told him

that the plea agreement would allow him to be admitted to ISP, that his trial

counsel knew the sentencing judge would find aggravating factor five because

"the judge told trial counsel beforehand," and that his trial counsel lied to him

about whether the sentencing judge would find aggravating factor five.

Defendant states that he would not have accepted the plea agreement if it meant

that he would not be eligible for ISP.

      Defendant's plea agreement did not prohibit him from being admitted to

ISP but included that the "sentencing judge [would] not recommend ISP" if

defendant were to apply. Defendant's trial counsel certified that he "never told

[defendant] that [the sentencing judge] would recommend [defendant] for ISP."

The sentencing judge discussed the terms of the plea agreement and the

possibility of being admitted to ISP with defendant:

            THE COURT: You understand that as part of this plea
            agreement, negotiated between [defendant's trial
            counsel] on your behalf, and . . . the State, there is a
            component which the [c]ourt has agreed to, not to
            recommend your admission into the [ISP].

            DEFENDANT: Yes, I know that.

            THE COURT: And that doesn't deprive the
            resentencing panel from considering you for that
            program, or even putting you on it.


                                                                         A-0310-19T4
                                         7
            DEFENDANT: Yes, sir.

            THE COURT: But I will, as I always do, get a
            communication from the ISP staff indicating that an
            application has been made, and when that comes, if it
            comes in your case, I will say that this [c]ourt does not
            recommend ISP, but defers to the expertise of the panel.

            DEFENDANT: Okay. Thank you, your Honor.

            THE COURT: As long as you understand that. The
            likelihood of ISP is thereby somewhat minimized.

            DEFENDANT: Yes, I know that, your Honor.

Defendant's plea agreement and trial counsel, as well as the sentencing judge,

all made clear that the sentencing judge would not recommend defendant for

ISP, and none stated that he would not be ineligible for ISP.

      Defendant asserts that his trial counsel knew that the sentencing judge

would find aggravating factor five and lied to defendant so that he would accept

the plea agreement.      However, defendant's trial counsel certified that

aggravating factor five "never came up in any discussions between [him], the

prosecutor, or the judge," and "[a]t no point did [he] tell [defendant] that

aggravating factor [five] would not be found applicable by the sentencing

judge[.]" Additionally, in accepting the plea agreement defendant responded

"no" to the question "[h]ave any promises other than those mentioned on this

form, or any threats, been made in order to cause you to plead guilty?"

                                                                          A-0310-19T4
                                       8
      Defendant asserts that he would not have accepted the plea agreement and

would have gone to trial if he had known that the sentencing judge would find

aggravating factor five and that he would be denied admission to ISP. Nothing

in the plea agreement renders defendant ineligible for ISP, nor does the

sentencing judge finding aggravating factor five necessarily result in defendant

being ineligible for ISP. There is nothing in the record to suggest that defendant

would not have pled guilty had he known that he would not have been admitted

to ISP, particularly considering that his plea agreement included that the

sentencing judge would not recommend him to ISP. Defendant merely supports

his petition for PCR with "bald assertions," Cummings, 321 N.J. Super. at 170,

which are insufficient to establish a prima facie case of ineffective assistance of

counsel.

      To the extent we have not addressed defendant's remaining arguments we

conclude that they are without sufficient merit to warrant discussion in a written.

R. 2:11-3(e).

      Affirmed in part and remanded in part. We do not retain jurisdiction.




                                                                           A-0310-19T4
                                        9